Order entered April 15, 2019




                                                                      In The
                                                  Court of Appeals
                                           Fifth District of Texas at Dallas
                                                           No. 05-18-01126-CV

                 BRIGETTA HOMES, LLC D/B/A BEAUTIFUL HOMES BY BRIGETTA
                            AND BRIGETTA D’OLIVIO, Appellants

                                                                         V.

                                                   ERHARD HERMUS, Appellee

                                      On Appeal from the 68th Judicial District Court
                                                  Dallas County, Texas
                                           Trial Court Cause No. DC-16-14449

                                                                   ORDER
                Before the Court is appellant Brigetta D’Olivio’s1 April 4, 2019 second amended

     emergency motion to extend the time to file a brief. In the motion, appellant continues to

     complain about five requested reporter’s records that have not been filed and documents

     requested but not included in the clerk’s record. A copy of appellant’s motion is attached to this

     order. We GRANT the motion as follows.

                By order dated February 20, 2019, we ordered Antionette Reagor, Official Court

     Reporter for the 68th Judicial District Court, to file the additional requested reporter’s records or

     written verification that no record was taken on any of the designated dates. As of today’s date,

      1
        Pursuant to this Court’s March 21, 2019 order, appellant Brigetta Homes, LLC d/b/a Beautiful Homes by Brigetta must notify this Court, by
April 18, 2019, of the name, State Bar number, address, and telephone number of new counsel.
Ms. Reagor has not complied. Accordingly, we ORDER Ms. Reagor to file, by April 25, 2019,

the reporter’s records from hearings held on: (1) September 18, 2017; (2) January 22, 2018; (3)

March 30, 2018; (4) June 4, 2018; and (5) August 13, 2018 or written verification that no record

was taken on any or all of the designated dates.

       Also in our February 20th order, we ordered Felicia Pitre, Dallas County District Clerk,

to file a supplemental clerk’s record containing additional documents requested by appellant or

written verification that any of the documents do not exist. Ms. Pitre filed a supplemental clerk’s

record noting that some of the documents could not be located. In the motion before this Court,

appellant asserts the supplemental clerk’s record includes unsigned orders and disputes that the

missing documents cannot be located. Accordingly, we ORDER the trial court to conduct a

hearing, within thirty days of the date of this order, and make written findings as to whether: (1)

any or all of the documents listed in the attached motion were filed with the trial court and may

properly be included in the clerk’s record and (2) whether any or all of the documents listed in

the attached motion have been lost or destroyed. If the trial court finds any document designated

for inclusion in the clerk’s record has been lost or destroyed, the trial court must determine what

constitutes an accurate copy of the missing document and order it be included in a supplemental

clerk’s record. See TEX. R. APP. P. 34.5(e).

       We ORDER Ms. Pitre to file, within forty days of the date of this order, a supplemental

clerk’s record containing the trial court’s written findings and all the documents requested by

appellant the trial court found available.

       We ORDER Ms. Reagor to file, within forty days of the date of this order, a reporter’s

record from the hearing.




                                               –2–
       We SUSPEND the current deadline for appellant’s brief on the merits. A new deadline

will be set when we reinstate the appeal.

       We DIRECT the Clerk of this Court to send a copy of this order and appellant’s April

4th motion, to the Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District

Court; Ms. Pitre; Ms. Reagor; and all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated in forty days or when the requested supplemental clerk’s record is filed,

whichever occurs sooner.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE




                                                 –3–